OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                               AUSTIN




Honorable 0. G. Roam
county Attorney
Fort Bend County
Rlahmond, Texas
Dear Slrr


          we are in rooeipt or
this department upon the author
of Fort Bend County to oondem
of the Texas Hi&way Departmen
          Your request state                       County has been re-
quested to prooure additiona                       eroeBs of 100 feet
In vldth for the purpose of                       lghvay lo. 288. Tour
request further states;
                                                   thee Artio1e




                          therefore, becomes neoearary to de-
     temslnr vhether’the     lav, as it existed   vhen the oon-
     deannation   proceediPg vas Instituted,    authorized a
     commlsrionersl     court to oondemn land on behalf of the
     state of Texas for F, right of vay for a state hLghv&ay.
     Article    6674n, Vernon’s Annoteted Texas Statutes,    as
soaorable   0. 0. Rome,   Page 2


     it existed at that time, la found in the amenda-
     tory act of the Forty-Third     Legislature,   c. 207,
     Senate Bill Ao. 531.      That act clearly   expresses
     that power In this languaget Whenever, In the judg-
     ment of the State Highway Oommisalon, the use or aa-
     quisition    of any land for road, right-of-vay     purposes,
     timber, earth, stone, gravel or other material,         neces-
     sary or convenient to any road to be constructed,         re-
     construoted,    maintained, widened, straightened      or
     lengthened,    * l l the same may be acquired by purchase
     or condemnation by the County Comalsalonersl        Court.’
            “The pover Is again expressed In the next pare-
      graph of the same act.      The contention      that this aot
      should be construed to limit the pover of commlesion-
      ers * courts to condemn laud for stream-bed dlverslon
      only is, to our xuindm, vholly untenable.          But ve do
      not think It would be profitable        to enter into a fur-
      ther discussion     of this question,    for, if the language
      of the act should be construed ae contended for by ap-
      pellant,   it would derive no benefit       from such construo-
      tlon, for the folloving     reaaonst     The caption of the
      last amendment is as follovst         ‘Chapter 207. An Act
      amandlng Artlole     6674n, Revised Civil Statutes of 1925,
      as amended by Chapter 10, Acts of the Third Called Ses-
      sion of the Forty-first     Legislature,     and Chapter 79,
      Acts of the Fifth Called Session of the Forty-flret~
      Legislature,   so as to authorlte      the Comlsalonerst
      Court to condemn land not more than one hundfed feet
      ln vidth for stream-bed diversion         ln connection with
      the looating,    relocating   or oonatructlon     of a dealg-
      nated State Hlghvay; and declaring         an emergency.’
            “This caption gave notlas that amended article
      6674n vaa to be mther      amended so as to confer the
      additional   power upon commissioners’ oourts to condemn
      land for stream-bed diversion.     It aertainlg     gave no
      notice of an intention    to take from such courts povers
      vhich they then possessed under the article        to be emend-
      ed. If the language of this last amendment should be
      conetme8 tie expressing suah intention,       it would not be
      effective   for that purpose, because of the failure      of
      the title   to give notice of that aubjeot,     and suoh
      courts would still   posaese  all of their origins1 powers.
Eonorable     (t. G. Roane, Page 3


         Ward Cattle & Pasture Co. v. Carpenter,         100 Tex.
103, 200 s. w. 5211 Chanoe v. Dayton-Goose Creek
         Ry. Co. (Tex. Clv. App.) 2i; 0 9. W. 843.         Unquea-
         tlonablg,    under this article    ae it existed prior
         to the last amendment, county conmIssIoners           courts
         had the pover to condemn land for rights of vay for
         state hlghva a. Cernooh v. Colorado County (Tax.
         Clv. App.) 45 5. U. (26) 470.        Since the last amend-
         ment, however its language be construed, was inef-
         fective    to revoke that pover, the same still       exists,
         end commissioners1 courts vould be authorized to
         proceed under the povere existing       prior to its enact-
         ment .    Our conclusion Is   that  comissionersl     courts
         have the power to condemn lend, for and on behalf of
         the’ state, for rfghts of vay for state highway purposes.’
           You are, therefore, advised that the commlssloners~ court
of   FortBend County does have authority under Article  6674n, supra,
to condemn land for hlghway right-of-vay  for the benefit  of the
State Iiighvay Department.
                                                   Yours very truly




RKCtej